                     Case 20-10343-LSS     Doc 5561       Filed 07/12/21     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 11

    BOY SCOUTS OF AMERICA AND                             Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                          (Jointly Administered)
                            Debtors.



                          NOTICE OF DEPOSITION OF JOHN J. KINNEY

             PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 26 and 30,

made applicable to the above-captioned proceeding by Federal Rules of Bankruptcy Procedure

7026, 7030, and 9014 and Rule 7030-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware, Boy Scouts of America and

Delaware BSA, LLC (the “Debtors”), will take the deposition upon oral examination of John J.

Kinney on Tuesday, July 20, 2021, at 10:00 a.m. (Eastern Standard Time), at the office of Haynes

and Boone LLP, 30 Rockefeller Plaza, 26th Floor, New York, New York 10112, or such other date

and location as the parties may agree. The deposition will take place before a notary public or

other officer authorized by law to administer oaths.            The deposition will be recorded by

stenographic means, may be videotaped, and will continue from day to day until completed.




1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
    identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311).
    The Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.


NOTICE OF DEPOSITION OF JOHN J. KINNEY                                                            PAGE 1
4829-0357-4513 v.1
                     Case 20-10343-LSS   Doc 5561   Filed 07/12/21    Page 2 of 2




 Dated: July 12, 2021                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
        Wilmington, Delaware
                                             Ernest Martin, Jr.
                                             Derek C. Abbott (No. 3376)
                                             Andrew R. Remming (No. 5120)
                                             Paige N. Topper (No. 6470)
                                             1201 North Market Street, 16th Floor
                                             P.O. Box 1347
                                             Wilmington, Delaware 19899-1347
                                             Telephone: (302) 658-9200
                                             Email: dabbott@mnat.com
                                                    aremming@mnat.com
                                                    ptopper@mnat.com

                                                             – and –
                                              HAYNES AND BOONE, L.L.P.
                                              Ernest Martin, Jr.
                                              Adrian Azer
                                              Carla Green
                                              2323 Victory Ave., Suite 700
                                              Dallas, Texas 75219
                                              Telephone: (214) 651-5000
                                              Email: ernest.martin@haynesboone.com
                                                      adrian.azer@haynesboone.com
                                                      carla.green@haynesboone.com

                                             ATTORNEYS FOR THE DEFENDANTS, DEBTORS,
                                             AND DEBTORS IN POSSESSION




                                  CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
document was electronically served on all counsel of record, on this 12th day of July, 2021,
accordance with the Federal Rules of Civil Procedure.



                                             /s/ Ernest Martin, Jr.
                                             Ernest Martin, Jr.




NOTICE OF DEPOSITION OF JOHN J. KINNEY                                                 PAGE 2
4829-0357-4513 v.1
